


109 HR 6036 IH: To amend title 38, United States Code, to require the

U.S. House of Representatives
2006-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6036
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2006
			Mr. Pearce introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to enter into contracts with community health
		  care providers to improve access to health care for veterans in highly rural
		  areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Help
			 Establish Access to Local Timely Healthcare for Your Vets (HEALTHY Vets) Act of
			 2006.
		2.Enhanced contract
			 care authority for health care needs of veterans in highly rural areas
			(a)Rural
			 VeteransSection 1703 of title 38, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(d)(1)In the case of a veteran
				for whom Department facilities are geographically inaccessible (as provided in
				paragraph (2)), the Secretary shall use the contract authority provided in
				subsection (a) for the following care:
							(A)Primary care.
							(B)Acute or chronic symptom
				management.
							(C)Nontherapeutic medical
				services.
							(D)Other medical services as determined
				appropriate by the director of the appropriate geographic service region of the
				Department, after consultation with the Department physician responsible for
				primary care of the veteran.
							(2)Department facilities shall be deemed
				to be geographically inaccessible for purposes of paragraph (1) in the case of
				a veteran whose residence meets any of the following criteria:
							(A)The residence is in a county with a
				population density of less than 7.0 people per square mile and is more than 75
				miles from the nearest Department health care facility.
							(B)The residence is in a county with a
				population density of more than 7.0 and less than 8.0 people per square mile
				and is more than 100 miles from the nearest Department health care
				facility.
							(C)The residence is in a county with a
				population density of more than 8.0 and less than 9.0 people per square mile
				and is more than 125 miles from the nearest Department health care
				facility.
							(D)The residence is more than 150 miles
				from the nearest Department health care facility.
							(3)The Secretary may waive the
				requirement in paragraph (1) in the case of a particular veteran if the
				Secretary demonstrates on an individual basis through a cost-benefit analysis
				that the costs to the Department of providing care to that veteran pursuant to
				paragraph (1) significantly outweigh the benefits of localized health care for
				the individual veteran.
						(4)For purposes of paragraph (2), a
				distance in miles shall be determined on the basis of the most convenient
				highway route that is available to the veteran, as determined by the
				Secretary.
						.
			(b)Effective
			 DateSubsection (d) of section 1703 of title 38, United States
			 Code, as added by subsection (a), shall take effect at the end of the 120-day
			 period beginning on the date of the enactment of this Act.
			
